Citation Nr: 1140290	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-38 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for residuals of heat exhaustion, claimed as an anxiety disorder, to include PTSD.

3.  Entitlement to service connection for a heart disability, to include atrial fibrillation with cardioversion.

4.  Entitlement to service connection for a skin disability, to include residuals of skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979 and from February 2003 to August 2006.  The Veteran also had active guard and reserve (AGR) service from March 1990 to February 2003, along with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Oregon Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO, inter alia, denied the claims for service connection for a heart condition including cardioversion, for heat exhaustion, and for skin cancer.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the Veteran requested, and the Veterans Law Judge granted, a 30-day abeyance to submit additional evidence.

In July 2010, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

In July 2010, the Veteran submitted private medical evidence suggesting that he had PTSD due to in-service heat exhaustion.  The Board has construed this evidence as constituting an informal claim for service connection for PTSD.  See 38 C.F.R. § 3.157.  The RO previously denied service connection for PTSD in April 2007.  Thus, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for PTSD.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the Board has recharacterized the appeal as encompassing the petition to reopen a claim for service connection for PTSD.  

As noted below, because of the favorable decision on the claim to reopen, the Veteran is not prejudiced by the Board's characterization of the claim for service connection for PTSD as a request to reopen.

The Board's decision addressing the request to reopen the claim for service connection for PTSD is set forth below.  The claims for service connection for residuals of heat exhaustion, claimed as an anxiety disorder, to include PTSD, for a heart disability, and for a skin disability are addressed in the remand following the order; these matter are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim to reopen have been accomplished.

2.  In an April 2007 rating decision, the RO denied service connection for PTSD, although notified of the denial in an April 2007 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the April 2007 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for PTSD, received since the RO's April 2007 denial, is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

The RO denied the Veteran's claim for service connection for PTSD in April 2007.  The evidence of record at the time consisted of the Veteran's service treatment records, an August 2006 PTSD questionnaire, and the report of a November 2006 VA examination.  

The Veteran's service treatment records reflect no complaints, findings, or diagnoses related to PTSD.  The Board notes that the Veteran was treated for depression during service, and he is service-connected for depression with adjustment disorder.

On his August 2006 PTSD questionnaire, the Veteran reported stressors including constant mortaring and high heat.  

The Veteran's DD-214 reflects that the Veteran received metals indicative of combat including the Combat Action Badge.  The service records also indicate that the Veteran served in areas that experience conditions of extreme heat, such as Kuwait and Iraq.  An October 2004 Annual Medical Certificate also indicates that the Veteran suffered heat-related injuries on several occasions between May and September 2003.  

The November 2006 VA psychiatric examination report reflects a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The examiner did not diagnosis the Veteran with PTSD.

The basis for the RO's denial of service connection was that the evidence did not show that the Veteran had a current diagnosis of PTSD. 

Although notified of the RO's April 2007 denial in a letter dated later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's April 2007 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in July 2010.  See 38 C.F.R. § 3.157.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's April 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since April 2007 includes a July 2010 letter from a social worker.  In the July 2010 letter, J. F., a licensed social worker, stated that he treated the Veteran for episodes of anxiety and panic attacks.  He noted that he recently diagnosed the Veteran with PTSD, related to in-service heat and sun exposure.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.

At the time of the April 2007 rating decision, there was evidence that the Veteran had heat and sun exposure during service; however, there was no competent evidence of a current diagnosis of PTSD related to in-service heat and sun exposure.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the April 2007 final decision of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a current diagnosis of PTSD related to an in-service stressor (an unestablished fact necessary to substantiate the claim), and, when considered along with the evidence reflecting exposure to high heat conditions during service, provides a reasonable basis for allowance of the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

First, addressing the claim for service connection for a skin disability, the Board notes that the Veteran was afforded a VA examination in November 2006.  At that time, the examiner remarked that the Veteran had 5 well-healed scars from skin cancer removal and there was no current skin cancer.  Since the time of the November 2006 VA examination, the Veteran has submitted private treatment records reflecting that he is currently receiving treatment for various skin disabilities and that he has been diagnosed with several skin disabilities, including basal cell carcinoma and actinic keratosis.  

The first medical documentation of skin cancer was noted on an October 1993 Report of Medical History.  The Veteran noted that he had skin cancer removed in 1988.  Subsequent treatment records indicate that the Veteran was treated for skin cancer during his AGR service.  The Veteran's service treatment records also reflect treatment for skin rash and cellulitis during service.  On retirement examination in May 2006, the examiner noted that the Veteran's skin was abnormal.  The impression was mild erythema.  On the accompanying Report of Medical History, the Veteran indicated that he had a history of skin disease and the examiner noted treatment for cellulitis in 2004.

During his Board hearing and in various written statements, the Veteran asserts that his skin cancer is due to prolonged exposure to the sun during service.  The Board notes that the Veteran is competent to assert the occurrence of in-service injury due to prolonged in-service exposure to the sun.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The appellant's service personnel records confirm that he served in areas prone to intense heat.  The service treatment records also indicate that the Veteran had several instances of heat exhaustion.  Thus, the Veteran likely had significant, prolonged exposure to the sun during service.

Additionally, in a June 2010 letter, the Veteran's dermatologist stated that the Veteran has a history of extensive ultraviolet radiation damage, which puts him at high risk for lesions and skin cancer.  However, the Board finds that this opinion is inadequate as it was not based on a review of the Veteran's claims file and does not provide a direct nexus between any currently diagnosed skin disability and sun exposure during service.

Turning to the claim for service connection for a heart disability, to include atrial fibrillation with cardioversion, the Board notes that the private treatment records reflect current treatment for a heart condition and a diagnosis of atrial fibrillation.  The private medical records reveal that atrial fibrillation was first diagnosed in 2000, while the Veteran was serving in the AGR.  Subsequently, the Veteran was treated for several episodes of cardioversion during AGR service.  

On VA examination in November 2006, the Veteran's cardiac rhythm was normal and he did not report any episodes of atrial fibrillation since January 2005.  The examiner concluded that no diagnosis related to a heart disability was warranted.  Thus, while the Veteran previously underwent VA examination, no nexus opinion was obtained and there is currently no medical opinion of record addressing the relationship between the Veteran's currently diagnosed atrial fibrillation and service.

Finally, addressing the claim for service connection for residuals of heat exhaustion, claimed as an anxiety disorder, to include PTSD, the Veteran asserts that over-exposure to heat during service caused his psychiatric problems.  As discussed above, in a July 2010 letter, a licensed social worker stated that the Veteran currently has PTSD due to in-service heat exhaustion.  The Board finds that while the above-cited evidence has provided a basis for reopening the previously denied claim, it does not provide a sufficient basis for granting the claim at this time.  The July 2010 opinion was not based on a review of the Veteran's claims file and the social worker providing the opinion is not a medical professional.  Moreover, the July 2010 letter does not provide any explanation for how the Veteran meets the diagnostic criteria for PTSD and other evidence of record-the November 2006 VA examination-reflects that the Veteran's psychiatric symptomatology does not warrant a diagnosis of PTSD.

As the medical evidence currently of record is inadequate, the Board finds that further VA examination and medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon, 20 Vet. App. 79.  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by (an) appropriate physician(s), at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for PTSD.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for a heart disability, for a skin disability, and for residuals of heat exhaustion, claimed as an anxiety disability, to include PTSD.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include evidence submitted directly to the Board in July 2010, notwithstanding the waiver of initial RO consideration.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.   The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination(s), by (an) appropriate physician(s), at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Skin - The examiner should clearly identify all current skin disability(ies), to include residuals of skin cancer.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of (a) disease or injury incurred or aggravated during active duty, active guard reserve (AGR), or active duty for training (ACDUTRA); or (b) injury during inactive duty training (INACDUTRA).  In rendering the requested opinion, the physician should presume that the Veteran had significant sun/heat exposure during service.   

Heart - The examiner should clearly identify all current heart disability(ies), to include atrial fibrillation with cardioversion.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of (a) disease or injury incurred or aggravated during active duty, active guard reserve (AGR), or active duty for training (ACDUTRA); or (b) injury during inactive duty training (INACDUTRA).  

Psychiatric - The examiner should clearly identify all current psychiatric disability(ies).  Then, with respect to each such diagnosed disability-other than PTSD-the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of (a) disease or injury incurred or aggravated during active duty, active guard reserve (AGR), or active duty for training (ACDUTRA); or (b) injury during inactive duty training (INACDUTRA).  

The examiner should specifically address whether the Veteran meets the criteria for a diagnosis of PTSD.  If PTSD is diagnosed, the examiner should specifically note which stressors described by the Veteran are adequate to support the diagnosis of PTSD and whether the current symptoms are related to each stressor.

In rendering the requested opinions, each examiner should specifically consider the service treatment records and all post-service medical records, as well as the Veteran's contentions.

Each examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal.  If the Veteran fails, without good cause, to report to the scheduled psychiatric examination, in adjudicating the claim for service connection for residuals of heat exhaustion, claimed as an anxiety disorder, to include PTSD, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims for service connection in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


